VACATED and Opinion Filed May 19, 2015.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00688-CV

                     RICHARD P. DALE, JR., Appellant
                                  V.
      PLAZA AT TURTLE CREEK RESIDENCES ASSOCIATION, INC., Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-05411

                               MEMORANDUM OPINION
                             Before Justices Fillmore, Myers, and Evans
                                     Opinion by Justice Myers
          Before the Court is the parties’ joint motion to vacate the judgment below and dismiss the

appeal.     The parties have informed the Court that they have settled their differences.

Accordingly, we grant the parties’ motion, vacate the trial court’s judgment, and dismiss the

underlying case and the appeal. See TEX. R. APP. P. 42.1(a)(2)(A).




                                                     / Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE
140688F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD P. DALE, JR., Appellant                      On Appeal from the 162nd Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-00688-CV         V.                        Trial Court Cause No. DC-12-05411.
                                                     Opinion delivered by Justice Myers.
PLAZA AT TURTLE CREEK                                Justices Fillmore and Evans, participating.
RESIDENCES ASSOCIATION, INC.,
Appellee

    In accordance with this Court’s opinion of this date, the trial court’s judgment is
VACATED and this appeal and the underlying case is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee Plaza at
Turtle Creek Residences Association, Inc. recover its costs of the appeal from appellant Richard
P. Dale, Jr.


Judgment entered this 19th day of May, 2015.




                                               –2–